Title: From Thomas Jefferson to Robert R. Livingston, 14 February 1783
From: Jefferson, Thomas
To: Livingston, Robert R.


        
          Sir
          Baltimore Feb. 14. 1783.
        
        I apprised you in my former letter of the causes which had so long delayed my departure. These still continue. I have this moment received a printed copy of his Britannic majesty’s speech to his parliament by which we learn that preliminaries between America and Great Britain, among which is one for the acknolegement of our independance, have been provisionally agreed on to his part, that the negociations with the other powers at war were considerably advanced and that he hoped in a very short time they would end in terms of pacification.
        As considerable progress has been made in the negociations for peace since the appointment with which Congress were pleased to honour me, it may have become doubtful whether any communications I could make or any assistance I could yeild to the very able gentlemen in whose hands the business already is, would compensate  the expence of prosecuting my voiage to Europe. I therefore beg leave through you Sir, to assure Congress that I desire this question to be as open to them now as it was on the day of my appointment, and that I have not a wish of my own to go, or to stay. They will be pleased to weigh the ?conomy of the one measure against the chance which the other may offer of my arriving in such time as that any communications which have been confided to me may produce effect on definitive articles.
        I shall continue here for the prosecution of my voiage, under the orders before received: or for it’s discontinuance should that be more eligible to Congress and be so signified at any moment before my departure.
        I have the honour to be with the highest sentiments of esteem & regard Sir Your most obedt. & most humble servt,
        
          Th: Jefferson
        
      